COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                               §

 RAUL ROMO JR.,                                §               No. 08-16-00274-CR

                      Appellant,               §                  Appeal from the

 v.                                            §                384th District Court

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20160D01613)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s sixth motion for extension of time within which to

file the brief until April 7, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Louis Elias Lopez, Jr., Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before April 7, 2017.

       IT IS SO ORDERED this 4th day of April, 2017.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.